Title: To James Madison from Francis Corbin, 17 May 1816
From: Corbin, Francis
To: Madison, James



Dear Sir
The Reeds. Wh: Ch: Po: Off: Virginia May 17, 1816

I see, by the National Intelligencer, for I have received, as yet, no official information of it, that you have been pleased to gratify my whim.  This act of kindness is not lost upon me.  In whatever light I place it, either as the result of personal Esteem, or of a politic regard to the Country Interest, or of both combined, I view it with Eyes of equal sensibility & pleasure.  The circumstances under which the favor was conferred, as represented to me by my friends in Washington, renders it highly flattering and doubly grateful.  I can only return you my simple, but very sincere thanks.  For when the Heart feels, it often happens that the Tongue is tied.Whether I shall be able to succeed in either of my views is uncertain.  Specie it seems is not to be had, and is already in Richmond at twenty %pr.%ct. above par.  Bills of exchange on London, I should suppose would be equal to specie in the Hands of the Bank.  These too have advanced to 10 and 12 %pr.&ct. above par, but can only be paid for in Bank Notes--which, on the present occasion, are useless.Be pleased, Sir, to present my profound respects to Mrs. Madison, and to permit me to subscribe myself with continued and increasing Respect and Sincere Esteem, Your much obliged and mo: faithful Hle. Servt.

Francis Corbin

